At the outset I 
should like to convey to the President of the General Assembly my heartiest 
congratulations on his unanimous election. He is one of the principal 
architects of the advent of democracy and profound change in Bulgaria. I am 
certain he will guide with skill and efficacy the work of the General 
Assembly, which I hope will carry on resolutely in the reform of its programme 
and its working methods. 
To our new Secretary-General, Mr. Boutros Boutros-Ghali, I should like to 
express the great pleasure of the Government and people of Luxembourg on his 
election to head our Organization. The decisions he has taken and the 
proposals he has put forward since the beginning of the year make it fitting 
for me to pay tribute to him for his lucidity, courage and resolve to make of 
the United Nations an organization that is capable of answering the challenges 
of our time. 

I welcome the representatives of the 13 new countries that have joined 
the United Nations since the beginning of this year, bringing the number of 
Members to 179. 
Last Tuesday my colleague Douglas Hurd put forward the positions of the 
twelve member States of the European Community concerning the major problems 
that confront the international community at present. Clearly, I subscribe to 
everything that was said by the representative of the State which occupies the 
presidency of the Council of Ministers of the European Community, so I shall 
limit myself to stressing several issues that are of particular concern to the 
Government and people of Luxembourg. 
Two tragedies giving rise to the utmost concern are occurring at 
present. I refer to the famine in certain parts of Africa and to the civil 
war in Yugoslavia. Both of these show once again that the international 
community's right to humanitarian interference in regional conflicts can no 
longer be called into question. 
The famine in Africa threatens the lives of an extraordinarily large 
number of human beings, and it must immediately be at the focus of our 
attention. We are confronted, on one hand, by an overwhelming drought, that 
has afflicted all of eastern and southern Africa and, on the other hand, by 
the lack of organization in the production and distribution of foodstuffs,that 
has resulted from civil wars. 
In the Sudan and in Somalia, the European Community has continued, over 
the last few months, to intervene with the parties involved to ensure that 
those parties will allow and guarantee the distribution of international food 
aid. It is indeed outrageous that a government or armed factions should 
interfere with this operation. I am glad that our Organization has sent 

military forces to Somalia to guarantee food distribution. My country is 
contributing to all these efforts by providing financial assistance which, per 
capita, is among the greatest in the world. We believe that the United 
Nations should consider what measures it might undertake to ensure that famine 
is no longer used as a weapon in the civil war raging in the Sudan. 
The continuing tragedy in Yugoslavia is of the most profound concern to 
the people of my country. Unfortunately we are witnessing a resurgence of 
most of the criminal practices of nazism, including even the horrendous 
"ethnic purification" applied to persons from a different sociological group. 
The problems raised by the presence of minority populations in the republics 
of the former Yugoslavia cannot be resolved by military intervention; they can 
be resolved only through negotiated arrangements modelled on those proposed in 
November 1991 by the European Community. 
I make a solemn appeal to all the peoples of the former Yugoslavia to 
support energetically the efforts of those leaders who wish, fully, 
unreservedly and without any hidden agenda, to implement the measures defined 
at the London Conference on 26 and 27 August. Only in that way can peace and 
prosperity be re-established. Only on that basis can an equitable solution be 
found to the problem of nationalities or minorities the problem that gave 
rise to this conflict, just as it was at the basis of the bloodshed which, 
unfortunately, continues in certain areas of the former Soviet Union. 
With regard to this extremely complex problem, I should like to make some 
further observations. As the representative of a small country that owes its 
existence to the principle of self-determination, I am clearly not in a good 
position to deny this right to other peoples. However, I must make the point 
that, where several types of population are closely linked, the application of 
 
this principle is not sufficient to resolve the problem of nationalities As 
we have seen, it can serve as a pretext for attempts at conquest and at the 
annexation of territory, as well as at the forcible expulsion of minority 
populations, and even the extermination of such peoples. 
The solution to the problem of minorities can be based only on the 
following principles: rejection of the idea that frontiers can be changed by 
force; the granting to national minorities of special status ensuring respect 
for their ethnic, cultural, linguistic and religious identities; the adoption 
of arrangements for cross-border cooperation to enable these minorities to 
maintain close contact with their compatriots in neighbouring countries. In 
this respect, it seems to us that Italy's solution for the Haut Adige/South 
Tyrol is exemplary. 
The establishment, by the Conference on Security and Cooperation in 
Europe, of the machinery of rapporteurs for human rights, as well as the post 
of commissioner for minorities, should make possible the early identification 
of potential nationality conflicts and the search for means of prevention. 
It seems to me that the world conference on human rights to be held next 
year in Vienna could provide the appropriate framework for an attempt to 
define certain fundamental rights of minorities and, if possible, to codify 
them in a new legal instrument. If it were possible, in addition, to 
establish machinery for an independent forum to verify, at the request of a 
wide group of people, respect for these minimum rights through the legislation 
of a given country, that would help to avoid armed conflicts in the future. 
In the last analysis, the problem of minorities can be resolved only if 
all peoples living in a territory can be made to feel that they belong to one 
 
family so that they put emphasis on that which unites them rather than on that 
which divides them. It was united action rather than division that enabled 
the European Community to secure a new instrument the Maastricht Treaty 
for the purpose of pursuing their policy of integration, but with respect for 
national identities. In this regard, I should like to welcome the decisive 
step that the people of France took by saying "Yes" to the Maastricht Treaty, 
which my country ratified two months ago. 
Luxembourg has always been in the vanguard of European integration. From 
experience it knows that the key to its wellbeing and its security lie in the 
Community and that only together with its partners can it exercise its 
sovereignty fully. 
With regard to the problems of the Middle East, we are very gratified at 
the more conciliatory spirit motivating the new Government of Israel, at the 
gestures that have already been made by that Government, and at the 
willingness expressed by the Syrian authorities to conclude a peace 
agreement. It must be understood, of course, that negotiations for the 
establishment of an interim regime in the occupied territories can in no case 
come up with a result short of the Camp David Accords. 
With regard to Iraq, we continue to demand that the existing regime 
implement all Security Council resolutions as rapidly as possible. The Iraqi 
Government bears full responsibility for the deterioration of the humanitarian 
situation in particular, because it has not yet implemented resolutions 
706 (1991) and 712 (1991). Iraq must cease all military action and all other 
repressive measures against the civilian population. 

In South Africa, the halt of the work of the Convention for a 
Democratic South Africa (CODESA) has been most disappointing for my 
Government. Together with our European partners, we call on all the 
parties concerned to resume it as soon as possible in a constructive 
spirit. The problem of violence can be solved only if the police show 
restraint and if all political movements give categorical instructions to 
their members definitively to renounce the use of force. I congratulate 
the Security Council on its resolution 772 (1992) of 17 August, which 
allowed for the sending to South Africa of a number limited, it is 
true of United Nations observers to examine ways to strengthen the 
machinery for the transition towards a non-racial democracy. 
I must obviously express our views concerning the work now going on 
within the United Nations. 
First, I should like to express to our Secretary-General my full 
appreciation of his excellent report entitled "An Agenda for Peace" 
(A/47/277), which he presented at the beginning of the summer. It 
contains important proposals on preventive diplomacy, peacemaking and 
peace-keeping. The new international political situation is favourable 
for stronger United Nations action, which I hope to see, particularly in 
the following three areas. 
The first is preventive diplomacy, which would assist us in 
anticipating and avoiding the outbreak of new conflicts. Would it not 
help the proper management of international affairs to ensure more active 
and systematic use of the various means for such diplomacy? The 
Secretary-General has a crucial role to play in this respect. We could 
also make better use of the potential of the International Court of 
Justice to resolve disputes between States. 

The second area is that of the make-up and functioning of a genuine 
system of collective security. The United Nations must be in a position 
when necessary to act very quickly, especially in cases of aggression or 
threats of aggression by one country towards another. To do this it must 
have available at very short notice the necessary human and material 
resources. Certain countries I mention in passing, France and the 
United States - have already responded very positively to the invitation 
in this regard by our Secretary-General. 
The third area is that of the means for establishing peace. 
Unfortunately, all too often the diplomatic action of our Organization, 
sometimes in cooperation with regional organizations, such as the European 
Community, is not followed up. Too many cease-fires have been broken 
recently, too many embargoes on the delivery of weapons have been 
violated, for us to remain indifferent to such flouting of international 
law. 
Never before has the United Nations made so many tangible 
contributions to the cause of peace and reconciliation throughout the 
world. Nothing emphasizes the new credibility and effectiveness of our 
Organization more than the dramatic increase in its peace-keeping 
operations in recent years. Thirteen such operations were carried out 
before 1987. Thirteen have been launched since 1987. The United Nations 
is now ensuring the implementation of peace agreements in El Salvador, 
Angola and Cambodia. It is contributing to calming the serious conflicts 
in Somalia and Yugoslavia. At present in Cambodia and Yugoslavia the 
United Nations is carrying out two of the most important operations in its 
history, involving a total of more than 40,000 personnel, both military 
and civilian. 

The growing diversity of the tasks entrusted to our Organization 
highlights its ability to adapt to different situations. Today the United 
Nations is disarming adversaries and gathering and destroying weapons; 
reforming governmental institutions which are not up to their tasks; 
repatriating refugees; clearing mines; monitoring elections and respect 
for peace agreements and human rights agreements; and providing 
humanitarian assistance and aid to refugees. 
It is an honour for my Government to be able to contribute to the 
United Nations Protection Force in Yugoslavia, admittedly modest in 
absolute numbers, but nevertheless representing 10 per cent of my 
country's army. 
The cost of peace-keeping operations has considerably increased, and 
their importance demands that there be not the slightest delay in 
payment. The United Nations must be in a position to prepare, launch and 
carry out such operations on a sound financial basis. The establishment 
of a revolving reserve fund would substantially strengthen that basis. 
Meanwhile, all countries must agree to meet their financial obligations 
without delay. 
At its last session our Assembly adopted a resolution (resolution 
46/36 L) concerning the establishment by the United Nations of a universal 
and non-discriminatory Register of Conventional Arms. Luxembourg hopes 
that during this session the technical procedures required can be 
determined and that the Register will become operational by the beginning 
of next year. The United Nations will thus be making an important 
contribution to the necessary global transparency in arms transfers and to 
the vast disarmament movement, which must continue. 

I welcome the agreement reached last June between President Bush and 
President Yeltsin concerning a drastic new reduction in strategic nuclear 
arsenals. The forthcoming conclusion of negotiations concerning a 
Convention on chemical weapons marks a fundamental step in the 
international effort to eliminate all weapons of mass destruction. I hope 
that all members of our Assembly will approve the Convention without 
reservation and will immediately sign it. 
Our Assembly has recorded significant progress on the basis of 
another initiative of the European Community. This relates to the 
measures decided on to strengthen United Nations coordination in the area 
of emergency humanitarian assistance. The creation of the post of 
Emergency Relief Coordinator, to which Mr. Jan Eliasson was appointed, and 
the establishment of a central revolving fund of $50 million now enable 
the United Nations to cope more effectively with humanitarian crises. 
Luxembourg welcomes the broad democratization movement developing 
throughout the world. It involves political changes which are often 
painful, complex and difficult, but they are necessary in order to build a 
better future. A growing number of Governments involved in such processes 
are requesting electoral assistance from the United Nations. Given the 
particular importance of free and honest elections, I believe the United 
Nations should continue to strengthen its capacity for acting in this 
area. I also propose that the United Nations cooperate with other 
international organizations with experience in this field in particular, 
the Council of Europe. 

My Government believes that the United Nations Conference on 
Environment and Development, held in Rio, was a historic event. It is 
true that not all our hopes were fulfilled and that many of the decisions 
taken lack clarity and courage. But who could deny the importance of the 
preparatory work and the awareness which it brought about? A world-wide 
process was launched. Major political commitments were made at the 
highest level. 

However, the real battle still lies ahead. The convention on climate 
change and the convention on biological diversity still must be ratified and 
implemented; above all, they must be finalized and finely honed. The 
negotiation of a convention on desertification still remains to be dealt with, 
and international cooperation on the protection of all forests- which is 
essential is still undefined. 
Agenda 21 opens up a vast field of work in all areas of the environment 
and development. Progress needs to be made in this respect on the national, 
regional and international levels, with the participation of all players in 
society and in particular of non-governmental organizations. 
Poor countries must accept the fact that environmental protection is not 
a luxury; and rich countries must ask themselves if and to what extent their 
means of production and consumption are compatible with the demands of 
sustainable development. 
The future of the planet cannot be jeopardized by national egoism. 
My Government has decided to increase substantially the amount of aid 
earmarked for humanitarian assistance and development cooperation. It is 
prepared to work together with all those who are interested in promoting human 
development; transparent and honest management of public affairs; the 
participation of all, and above all of women, in the development process; 
and,in a general sense, respect for human rights and fundamental freedoms. 
The tasks.before our Organization are numerous and most significant. A 
major process of transformation and restructuring lies ahead. Three years 
from now, we shall be marking the fiftieth anniversary of the United Nations. 
Let us hope that by that time we shall have established a revitalized 
Organization, one that can effectively shoulder the responsibilities that the 
peoples of the world are so eager to entrust to it. 